Citation Nr: 1145203	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied entitlement to service connection for tinnitus.  Jurisdiction over the Veteran's claim has remained with the RO in Houston, Texas.

The Veteran testified before the undersigned at an April 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In an April 2011 statement (VA Form 21-4138), the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss was raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran experienced tinnitus in service and there is post-service continuity of symptomatology demonstrating a nexus between the Veteran's current tinnitus and the in-service tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has reported on several occasions, including in his July 2006 claim and during the April 2011 hearing that he experiences tinnitus.  Although a February 2007 VA examination report reflects that he denied having tinnitus at the time of the examination, the Veteran subsequently clarified in his September 2007 notice of disagreement and during the April 2011 hearing that he had reported ringing in his ears during the examination and that he was never specifically asked about tinnitus.  

The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim for service connection was received in July 2006, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Furthermore, other than the February 2011 VA examination report, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record.  Therefore, the Board concludes that his reports are also credible and current tinnitus has been demonstrated.

There is also evidence of in-service noise exposure and tinnitus and of a continuity of symptomatology linking the in-service tinnitus to the current tinnitus.  

The Veteran has reported that he was exposed to loud noises in service associated with military weaponry without the use of hearing protection while stationed with an artillery unit.  As a result of such noise exposure, he experienced ringing in his ears while in service and such symptomatology has continued ever since that time.  Although he was reportedly exposed to some noise after service while employed as a truck driver, there was no significant noise exposure.  The Veteran's DD 214 and service personnel records indicate that his military occupational specialty was a field wireman and that he was stationed with an artillery unit from January 1966 to August 1967.  Furthermore, there is nothing to explicitly contradict his reports and they are otherwise consistent with the evidence of record and the circumstances of his service.  Thus, the Board concludes that these reports are also credible and in-service acoustic trauma and tinnitus are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The only medical opinion as to the etiology of the Veteran's current tinnitus is that of the examiner who conducted the February 2007 VA examination.  In a December 2008 addendum to the February 2007 VA examination report he opined that it was not likely ("less likely than  not") that the Veteran's tinnitus was related to service.  This opinion was based on the fact that there were no complaints of or treatment for tinnitus in his service treatment records and that his hearing loss was neither incurred nor aggravated by service.

The December 2008 opinion is entitled to little, if any, probative weight because it is predominantly based on a lack of documentation of tinnitus in the Veteran's service treatment records and did not take into account his reports of tinnitus in service and in the years since that time.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

In sum, there is evidence of current tinnitus and in-service noise exposure and tinnitus, and the Veteran has reported that he has experienced tinnitus ever since service.  The Veteran is competent to report symptoms of his hearing disability, such as tinnitus, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of tinnitus in service or the years since that time, there is no affirmative evidence to contradict his reports other than the already discussed February 2007 VA examination report which the Veteran has disputed.  Also, his reports are otherwise consistent with the evidence of record.  Thus, the Board concludes that his reports of a continuity of symptomatology are credible.

As the Veteran experienced tinnitus in service, there is evidence of current tinnitus, there is evidence of a continuity of symptomatology since service, there is no evidence of any significant post-service noise exposure, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


